Case 1:16-cr-00640-BMC Document 554 Filed 02/15/19 Page 1 of 1 PageID #: 7742
                                                                                               1301 Avenue of the Americas, 40th Floor
                                                                                                           New York, NY 10019-6022
                                                                                                                   PHONE   212.999.5800
                                                                                                                     FAX   212.999.5899
                                                                                                                       www.wsgr.com




                                                      February 15, 2019

VIA CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

Dear Judge Cogan:

        As the Court may recall, at the last status conference, the undersigned requested that, given
the number of defendants, the Court grant the defense additional peremptory challenges. See Fed. R.
Crim.P. 24(b). Your Honor indicated that You were inclined “to give some additional challenges to
the defense and some lesser number of additional challenges to the Government[]” and urged to the
parties to try to come to an agreement on the appropriate parameters. Tr. 1/11/19 Status Conference
at 34-35.

         The parties have consulted and, subject to the Court’s approval, respectfully jointly request
that the Court grant an additional 6 strikes to the defense and 3 to the Government, resulting in a
total of 16 and 9, respectively.

                                                                Respectfully submitted,

                                                                WILSON SONSINI GOODRICH & ROSATI
                                                                Professional Corporation

                                                                s/ Morris J. Fodeman
                                                                Morris J. Fodeman
                                                                Michael S. Sommer


Cc: All Counsel of Record (via CM/ECF)




                AUSTIN   BEIJING    BOSTON         BRUSSELS    HONG KONG   LOS ANGELES   NEW YORK   PALO ALTO

                   SAN DIEGO       SAN FRANCISCO     SEATTLE    SHANGHAI   WASHINGTON, DC WILMINGTON, DE
